47 N.Y.2d 943 (1979)
Richard D. (Anonymous), Respondent,
v.
Wendy P. (Anonymous), Appellant.
Court of Appeals of the State of New York.
Argued June 6, 1979.
Decided June 28, 1979.
Robert G. Schneider for appellant.
Perry Satz for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and MEYER concur in memorandum; Judge FUCHSBERG taking no part.
*944MEMORANDUM.
The order of the Appellate Division should be affirmed, without costs.
The Family Court, after hearing testimony from both parents and other witnesses and considering psychological reports submitted by a forensic team appointed by the court, concluded that it would be in the child's best interests for custody to be awarded to the child's father. On the record we find no basis for setting aside that determination.
The question as to whether additional inquiry by other experts would be helpful was essentially a matter within the discretion of the court and in this case it cannot be said that this discretion was not properly exercised. Nor did the court err in failing to appoint a Law Guardian sua sponte. There is no requirement that the court invariably appoint a Law Guardian for the child in every case where parents who are *945 unmarried, divorced or separated, seek a judicial determination of child custody and there is no indication that the child's interests were prejudiced in any way.
Order affirmed.